                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                                 Case No. 18-cv-02349-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER AWARDING ATTORNEYS’
                                                 v.                                          FEES AND COSTS TO PLAINTIFFS
                                  10

                                  11     KEVIN K. MCALEENAN, et al.,                         Re: Dkt. No. 218
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 8, 2019, the Court granted plaintiffs’ motion for an award of attorneys’ fees

                                  14   and costs as a sanction under Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure. Dkt. No.

                                  15   249. Plaintiffs seek an award of $41,546.52 in attorneys’ fees. Dkt. No. 218. Plaintiffs supported

                                  16   their request with declarations of counsel attesting to the fees incurred in sequestering DEF-1931,

                                  17   challenging defendants’ clawback request, and bringing the motion to compel and for sanctions.

                                  18   See Dkt. Nos. 219, 220. Plaintiffs explained the bases for their attorneys’ fees calculations,

                                  19   including the use of reduced rates and application of a 20% discount with respect to the bulk of

                                  20   counsel’s fees. Dkt. No. 219 ¶ 57; Dkt. No. 220 ¶¶ 3-9. At the Court’s direction, plaintiffs also

                                  21   lodged for in camera review copies of the billing records supporting their request for attorneys’

                                  22   fees on October 15, 2019.

                                  23          Although defendants objected to an award of attorneys’ fees as a sanction, defendants did

                                  24   not object that the amount of the sanctions award plaintiffs sought exceeded the scope of Rule

                                  25   37(a)(5)(A). Dkt. No. 229. They also did not object to the number of hours claimed, the activities

                                  26   encompassed, or the billing rates plaintiffs’ counsel used to calculate their attorneys’ fees. Id.

                                  27          The Court has considered plaintiffs’ submissions in support of the requested attorneys’

                                  28   fees, including the billing records lodged in camera, and concludes that the discounted fee
                                   1   amounts requested are reasonable. The Court notes that these fees do not include amounts for

                                   2   plaintiffs’ counsel’s work on their reply brief or preparing for and attending the hearing on the

                                   3   motion to compel and for sanctions.

                                   4            Accordingly, the Court orders defendants to pay $41,546.52 to plaintiffs, apportioned as

                                   5   plaintiffs’ counsel may direct. Defendants shall pay this amount within 45 days of the date of this

                                   6   order.

                                   7            IT IS SO ORDERED.

                                   8   Dated: October 31, 2019

                                   9

                                  10
                                                                                                    VIRGINIA K. DEMARCHI
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
